In a proceeding pursuant to CFLR article 78 to review a determination of the New York City Water Board, dated January 6, 2003, the New York City Water Board appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Queens County (Taylor, J.), dated January 8, 2004, as granted the petition to the extent of directing it to provide the petitioner with the standard wastewater allowance for the period May 13, 1996, through June 30, 1998.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The appellant interprets the applicable rate schedules as requiring the submission of an application for the standard wastewater allowance for the period May 13, 1996, through June 30, 1998. We agree with the Supreme Court that the appellant’s interpretation was irrational and unreasonable (see Matter of Johnson v Joy, 48 NY2d 689, 691 [1979]; Astoria Gas Turbine Power, LLC v Tax Commn. of City of N.Y., 14 AD3d 553 [2005]). Thus, the Supreme Court properly granted the petition to the extent of directing the appellant to provide the petitioner with the standard wastewater allowance for the period May 13, 1996, through June 30, 1998. Adams, J.P., Ritter, Mastro and Rivera, JJ., concur.